DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


1-10 are under similar rationale as 11-20 respectively
Claim 1 and 11is rejected under Pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamada, US 2010/0169811 from IDS (hereinafter Yamada).
Yamada discloses:
1.  under similar rationale and 11. A method of displaying images of cells in a sample, the method comprising: obtaining a plurality of images of cells in the sample, wherein each image corresponds to one of the cells (Figs. 6, 7, 13, 19, 20); determining values of property for each of the cells (Fig. 7: s210 calculating characteristic parameter value) (Fig. 15: A23; 0121: “When the characteristic parameter desired by the user is selected by a mouse in a state where the pull down menu is displayed, the characteristic parameter is set as the characteristic parameter which is used to determine the alignment sequence of the corresponding blood cell images”); displaying on a display interface the image of the cells in an ordered array, wherein the images are ordered in the array according to the value of the property for the cells corresponding to the images, and wherein each imager is displayed as a user-selectable control (Figs. 6, 7, 11A, 13, 19, 20; 0099: “In the measurement progress screen, the user can select one of the pieces of specimen information displayed as a list. By selecting one piece of specimen information and subsequently performing a predetermined operation (for example, the double-clicking of the left button of a mouse), the user can provide an instruction to the blood cell image display unit 4 to display a blood cell image relating to the specimen”);  displaying on the display interface a graphical representation of a numerical distribution of values of the property for the cells (Fig. 13: a14 and bt11; 0113-4); 
While Yamada does not appear to explicitly disclose the following, Yamada teaches when an image is selected by a user, displaying an indicator on the graphical representation at a location that corresponds to the value of the property for the cell corresponding to the selected image (Fig. 13: A11, A13, BT11; 0113);
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to displaying the analysis result of the multiple automatic blood cell analyzing apparatus (Yamada 0113)
	
11.  also has a light source configured to illuminate a sample (Fig. 1: lamp 28); a detector configured to obtain a plurality of images of cells in the sample (Fig 1: sensor 211-2 ccd 213); a display interface (Fig 3. Image display 32); and an electronic processor connected to the detector and the display interface (Fig. 1: 3-4; Fig. 3: CPU 31a),
Claim 2-5 and 12-15 is rejected under Pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamada, US 2010/0169811 from IDS (hereinafter Yamada) in view of Merlet et al. US 2008/0144945.
2.  The method of claim 1, 
Yamada does not appear to explicitly disclose the following, however Merlet teaches further comprising displaying on the display interface a graphical representation of an expected distribution of numerical values of the property for the cells. (Fig. 3, 6; 0079; 0085; 0108: pair score values S0 and S1 selected from reasonable ranges);
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to selected from reasonable ranges (Merlet 0108)

3.  The method of claim 1, 
Yamada does not appear to explicitly disclose the following, however Merlet teaches further comprising displaying on the display interface an indicator representing a threshold value of the property for the cells. (Fig. 3, 6; 0079; 0085; 0108: pair score values S0 and S1 selected from reasonable ranges);
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to selected from reasonable ranges (Merlet 0108)

4.  The method of claim 3, 
Yamada does not appear to explicitly disclose the following, however Merlet teaches further comprising displaying on the display interface two indicators representing upper and lower threshold values of the property for the cells (Fig. 3, 6; 0079; 0085; 0108: pair score values S0 and S1 selected from reasonable ranges);
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to selected from reasonable ranges (Merlet 0108)
5.  The method of claim 4, demarcate cells (Fig. 13)
Yamada does not appear to explicitly disclose the following, however Merlet teaches further comprising displaying in the ordered array at least one indicator to demarcate cells for which a value of the property is between the upper and lower threshold values. (Fig. 3, 6; 0079; 0085; 0108: pair score values S0 and S1 selected from reasonable ranges);
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to selected from reasonable ranges (Merlet 0108)
Claim 6 and 16 is rejected under Pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamada, US 2010/0169811 from IDS (hereinafter Yamada) in view of Ortyn et al. US 2010/0232675
6.  The method of claim 1, 
Yamada does not appear to explicitly disclose the following, however Ortyn teaches wherein the graphical representation comprises a histogram of the numerical distribution of values of the property for the cells (0081; 0107: Exemplary algorithms include masking algorithms, algorithms that define nuclear morphology, algorithms for the quantization of cell cycle histograms, algorithms for analyzing DNA content, algorithms for analyzing heterochromaticity, algorithms for analyzing N/C ratio, algorithms for analyzing granularity, algorithms for analyzing CD45 expression, and algorithms for analyzing other parameters.).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to selected from reasonable ranges (Merlet 0108)
Claim 7-10 and 17 -20 is rejected under Pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamada, US 2010/0169811 from IDS (hereinafter Yamada) in view of Winkelman et al. US 2011/0070606
7.  The method of claim 1, 
Yamada does not appear to explicitly disclose the following, however Winkelman teaches wherein the property comprises a cell hemoglobin content of the cells (0004; 0036; 0050).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to assessing RBC morphology and hemoglobin content (Winkelman  0050)

8.  The method of claim 1, 
Yamada does not appear to explicitly disclose the following, however Winkelman teaches wherein the property comprises a cell volume of the cells. (0036).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to calculate the number of a specific type of cell in a particular volume of blood (Winkelman  0036)

9.  The method of claim 1, 
Yamada does not appear to explicitly disclose the following, however Winkelman teaches wherein the property comprises at least one of a cell size and a cell shape of the cells (0059).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to accuracy of the analysis process can be further improved by requiring the analysis process to measure the size, shape, color, and measured characteristics of cellular objects (Winkelman  0059)

10.  The method of claim 1, 
Yamada does not appear to explicitly disclose the following, however Winkelman teaches further comprising determining the values of the property from the images of the cells (0059).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to accuracy of the analysis process can be further improved by requiring the analysis process to measure the size, shape, color, and measured characteristics of cellular objects (Winkelman  0059)


Conclusion
       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W BECKER whose telephone number is (571)270-7301. The examiner can normally be reached flexible usually 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH W BECKER/Examiner, Art Unit 2483